Citation Nr: 1028417	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  02-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasenegor, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  
In an April 2004 decision, the Board denied the Veteran's claim 
and he appealed the decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  In a May 2006 order, the Court vacated 
the April 2004 Board decision and remanded the case to the Board 
for compliance with the duty to notify and further appellate 
review.  VA appealed that decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In an October 
2007 decision, the Federal Circuit vacated that decision and 
remanded the case to the Court for a determination of whether any 
VA notice error was prejudicial and, if necessary, for 
consideration of whether VA satisfied its duty to assist the 
Veteran in developing is claim.  In a June 2008 decision, the 
Court again vacated the April 2004 decision and remanded the case 
to the Board for further compliance with the duties to notify and 
assist.  In December 2008, the Board remanded this case for 
further development.


FINDING OF FACT

The medical evidence of record shows that the Veteran's hearing 
loss is manifested by Level VI or better hearing loss in the left 
ear.  He is not service connected for right ear hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In October 2004, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence would be obtained by VA.  This letter did not inform the 
Veteran how disability ratings and effective dates were assigned, 
as required by Dingess.

The December 2008 Board remand instructed the RO/AMC to send the 
Veteran corrective VCAA notice, to seek private and VA treatment 
records for the Veteran's left ear hearing loss dated since April 
2001, and to schedule a VA audiology examination.  In compliance 
with the Board's December 2008 remand, the RO sent the Veteran 
corrective VCAA notice in an April 2009 letter.  This letter 
satisfied the requirements of Dingess, 19 Vet. App. 473 and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in part 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).  This letter also requested that the Veteran inform VA of 
the existence of any private treatment records related to this 
condition.  No response was received.  The RO associated the 
Veteran's VA treatment records from July 2006 to August 2009 with 
the record.  Earlier VA treatment records were added to the 
claims folder during the course of the appeal.  Then the RO 
scheduled the Veteran for a VA audiology examination in September 
2009.  The results of this examination include a detailed account 
of all symptomatology found to be present.  The Veteran was then 
issued a SSOC in November 2009.  Thus VA has complied with the 
December 2008 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, VA medical examination results, 
and statements of the Veteran and his representative have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to assist.

Analysis

In a September 1998 rating decision, the Veteran was service 
connected for left ear hearing loss with an evaluation of 0 
percent, effective December 30, 1997.  In November 2000, the 
Veteran filed a claim for an increased evaluation.

The Veteran underwent several VA audiological examinations in 
conjunction with this claim.  In September 2000, the puretone 
thresholds at each of the four specified frequencies were as 
follows: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
5
0
10
25
10
Left Ear
10
10
70
80
42

Speech discrimination was 72 percent for the right ear and 56 
percent for the left ear.  Under Table VI, the left ear is 
assigned Roman numeral "VI."  See 38 C.F.R. § 4.85.  As the 
Veteran is not service connected for his right ear hearing loss, 
that ear is assigned Roman numeral "I."  Id.  Under Table VII, 
if the worse ear is rated VI and the better ear is rated I, then 
a noncompensable (0 percent) rating is warranted.  Id.

The results of a December 2001 examination were as follows:


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
15
10
10
25
15
Left Ear
20
10
55
70
38.75

Speech discrimination was 96 percent in both ears.  Under Table 
VI, the left ear is assigned Roman numeral "I."  See id.  
Again, the non-service connected right ear is assigned Roman 
numeral "I."  Id.  Since both ears are rated I, a 
noncompensable (0 percent) rating is warranted.  38 C.F.R. 
§ 4.85, Table VII.

The results of a November 2004 audiological examination were: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
20
20
25
35
25
Left Ear
20
20
60
85
46.25

Speech discrimination was 92 percent for the right ear and 72 
percent for the left ear.  Under Table VI, the left ear is 
assigned Roman numeral "IV."  See id.  Under Table VII, if the 
worse ear is rated IV and the better ear is rated I, then a 
noncompensable (0 percent) rating is warranted.  Id.

Most recently, in September 2009, the Veteran underwent another 
audiological examination.  At that time, the puretone thresholds 
at each of the four specified frequencies were: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
25
25
25
50
31.25
Left Ear
35
30
70
100
58.75

Speech discrimination was 92 percent for the right ear and 72 
percent for the left ear.  The examiner noted that this 
disability had no effect on usual daily activities, but effected 
occupational activities insofar as the Veteran had difficulty 
understanding others.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007)(holding that in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report).  

Under Table VI, the left ear is assigned Roman numeral "V."  
See 38 C.F.R. § 4.85.  The non-service connected right ear is 
assigned Roman numeral "I."  Id.  Under Table VII, if the worse 
ear is rated V and the better ear is rated I, then a 
noncompensable (0 percent) rating is warranted.  Id.

As explained above, none of these audiological examinations has 
found compensable left ear hearing loss.  In order to qualify for 
a compensable rating of 10 percent, either the Veteran's left ear 
would need to be assigned "X," which would require the 
Veteran's speech discrimination percent to drop below 50 percent 
and his puretone threshold to worsen by at least 39 decibels 
across the relevant frequencies.  Id.  This would be a 
significant worsening.  Likewise, the Veteran's left ear hearing 
loss does not meet the criteria of an exceptional pattern under 
38 C.F.R. § 4.86.  Specifically, his left ear does not have pure 
tone threshold levels at or above 55 decibels across the four 
specified frequencies nor does left ear have a puretone threshold 
at 1000 Hertz under 30 decibels and a puretone threshold of 70 
decibels or higher at 2000 Hertz.  Therefore, a compensable 
rating for hearing loss is not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The record does 
not reflect frequent, or indeed any, periods of hospitalization 
because of the Veteran's service-connected left ear hearing loss.  
The September 2009 VA examiner noted that the Veteran's left ear 
hearing loss had an effect on occupational activities insofar as 
the Veteran has difficulty understanding others.  No actual 
interference with employment is indicated in the record.  Thus, 
the evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an exceptional 
case where the currently assigned noncompensable disability 
evaluation is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

Upon reviewing the record in this case, the Board finds that, at 
no time during the pendency of this claim for an increased 
rating, including consideration of the one-year period before the 
claim was received has the Veteran's left ear hearing loss 
disability been compensable.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 


ORDER

Entitlement to a compensable evaluation for left ear hearing loss 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


